                 Case 2:20-cr-00033-JCC Document 80 Filed 08/18/20 Page 1 of 3



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                                  CASE NO. CR20-0033-JCC
10                              Plaintiff,                      ORDER
11          v.

12   HABEN SEBHATU,

13                              Defendant.
14

15          This matter comes before the Court on Defendant’s unopposed motion to proceed with
16   his sentencing via videoconference (Dkt. No. 79). Having thoroughly considered the motion and
17   the relevant record, the Court finds oral argument unnecessary and hereby GRANTS the motion
18   for the reasons explained herein.
19   I.     BACKGROUND
20          On July 7, 2020, Defendant pleaded guilty to one count of attempting to possess
21   contraband in prison in violation of 18 U.S.C. §§ 1791(a)(2), 1791(b)(4). (See Dkt. Nos. 61–64.)
22   Defendant was initially scheduled to be sentenced on August 11, 2020, and is presently
23   scheduled to be sentenced on September 1, 2020. (See Dkt. Nos. 66, 67.) Defendant now moves
24   to conduct his sentencing via video conference. (Dkt. No. 79.) In his motion, Defendant consents
25   to proceed with his sentencing remotely. (See id. at 2.)
26          //


     ORDER
     CR20-0033-JCC
     PAGE - 1
                  Case 2:20-cr-00033-JCC Document 80 Filed 08/18/20 Page 2 of 3




 1   II.     DISCUSSION

 2           On March 30, 2020, Chief Judge Ricardo S. Martinez issued General Order 04-20, which

 3   states in relevant part,

 4           The use of video conferencing or telephone conferencing for felony pleas under
             Fed. R. Crim. P. 11 and felony sentencings under Fed. R. Crim. P. 32 is hereby
 5           authorized provided that the district judge in a particular case finds for specific
             reasons that the plea or sentencing in that case cannot be further delayed without
 6           serious harm to the interests of justice. In cases that can be further delayed without
 7           such harm, the district judge should instead continue the sentencing or trial date.
     W.D. Wash., General Order 04-20, at 2–3 (Mar. 30, 2020); see W.D. Wash., General Order 11-
 8
     20, at 2 (July 30, 2020) (continuing General Order 04-20 through September 8, 2020).
 9
             Under General Order 11-20, in-person criminal hearings in the Seattle Courthouse of the
10
     Western District of Washington will not resume until at least September 8, 2020. See W.D.
11
     Wash., General Order 11-20, at 1–2 (July 30, 2020). Thus, absent the Court’s intervention,
12
     Defendant cannot be sentenced in person until at least September 8, 2020. (See Dkt. Nos. 8–10.)
13
     Defendant would be prejudiced by further continuances of his sentencing, as the Government has
14
     agreed to limit its recommendation to six months of incarceration and the Bureau of Prisons will
15
     not resolve Defendant’s eligibility for early release to a halfway house on his current sentence
16
     until his pending sentencing is held. (See Dkt. No. 79 at 2.) Therefore, the Court FINDS that
17
     Defendant’s sentencing “cannot be further delayed without serious harm to the interests of
18
     justice.” W.D. Wash., General Order 04-20, at 2–3 (Mar. 30, 2020).
19
     III.    CONCLUSION
20
             For the foregoing reasons, Defendant’s motion to proceed with his sentencing via video
21
     conference (Dkt. No. 79) is GRANTED. Defendant’s sentencing will be held via video or
22
     teleconferencing on September 1, 2020, at 9:00 a.m.
23
             //
24
             //
25
             //
26


     ORDER
     CR20-0033-JCC
     PAGE - 2
              Case 2:20-cr-00033-JCC Document 80 Filed 08/18/20 Page 3 of 3




 1         DATED this 18th day of August 2020.




                                                 A
 2

 3

 4
                                                 John C. Coughenour
 5                                               UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR20-0033-JCC
     PAGE - 3
